NOTE: This order is nonprecedential.


 Wniteb ~tate~ ~ourt of ~peaI~
     for tbe jfeberaI ~ircuit

       ST. CLAIR INTELLECTUAL PROPERTY
               CONSULTANTS, INC.,
                 Plaintiff-Appellant,
                          v.
MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD.
  MATSUSHITA ELECTRIC CORPORATION OF
AND
              AMERICA,
                Defendants-Appellees,
                         AND

         JVC AMERICAS CORPORATION,
                 Defendant-Appellee,
                         AND

      NOKIA CORPORATION AND NOKIA, INC.,
                Defendants-Appellees,
                         AND

         HEWLETT-PACKARD COMPANY,
                 Defendant-Appellee,
                         AND

                    PALM, INC.,
                 Defendant-Appellee,
                         AND

      KYOCERA WIRELESS CORPORATION AND
        KYOCERA COMMUNICATIONS, INC.,
ST. CLAIR INTELLECTUAL v. MATSUSHITA ELECTRIC           2
                  Defendants-Appellees,
                           AND

   VIVITAR CORPORATION, PETTERS GROUP
   WORLDWIDE, LLC, POLAROID CONSUMER
   ELECTRONICS, LLC, POLAROID HOLDING
       COMPANY, AND POLAROID CORP.,
             Defendants-Appellees,
                           AND

 HTC CORPORATION, HTC (BVI) CORP" AND HTC
             AMERICA, INC.,
            Defendants-Appellees,
                           AND
 RESEARCH IN MOTION LTD. AND RESEARCH IN
             MOTION CORP.,
            Defendants-Appellees.



                 2012-1348, -1349, -1350


   Appeals from the United States District Court for the
District of Delaware in case nos. 04-CV-1436, 06-CV-0404,
and 08-CV-0371, Judge Leonard P. Stark.


                      ON MOTION


    Before LOURIE, SCHALL and DYK, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER.
    Defendants-Appellees move to dismiss these appeals
for lack of jurisdiction and move for fees and costs. St.
3               ST. CLAIR INTELLECTUAL v. MATSUSHITA ELECTRIC

Clair Intellectual Property Consultants, Inc. (St. Clair")
does not oppose the dismissal without prejudice to refiling
after entry of final judgment but opposes costs and fees.
Defendants-Appellees reply.
      Upon consideration thereof,
      IT Is ORDERED THAT:

    (1) The motion is granted to the extent that the ap-
peals are dismissed as premature.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      AUG 032012                      lsi Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Dominic E. Massa, Esq.
    Mark Andrew Woodmansee, Esq.
    Huan-Yi Lin, Esq.
    Robert Francis Perry, Esq.
    Ralph Terrance Rader, Esq.
    Charlene M. Morrow, Esq.                                 couJtan.~
                                                        u.s.THE FEDERAL CIRCUITFOR
    John G. Day, Esq.
    Richard de Bodo, Esq.                                    AUG 03 ZOlZ
    Jack B. Blumenfeld, Esq.
                                                                JANHORBALY
s25                                                                ClERK

ISSUED AS MANDATE:          _A_U_G_0_3_2_012
                                           __